        Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 SHAIKH ENTERPRISES, INC.                          §
 d/b/a Z S FOOD MART (A/K/A                        §
 NAGHMA B. SHAIKH & BASHIR                         §
 SHAIKH),                                          §
                                                   §
       Plaintiff                                   §
                                                   §
 VS.                                               §        CIVIL ACTION NO. ____________
                                                   §
 UNITED STATES OF AMERICA                          §
                                                   §
       Defendant                                   §


           PLAINTIFF’S ORIGINAL COMPLAINT AND JURY TRAIL DEMAND


         Plaintiff SHAIKH ENTERPRISES, INC. (a/k/a Naghma B. Shaikh & Bashir Shaikh) doing

business as Z S FOOD MART (“Plaintiff”) through its attorney, Clyde W. Burleson, P.C., and

respectfully alleges as follows, upon information and belief:

                                     NATURE OF THE CLAIM

         1.        This is an action seeking an administrative stay pursuant to 7 C.F.R. § 279.7, 7

C.F.R. 279.10(d) and 7 U.S.C. §2023 and judicial review of a decision (the “Decision”) from the

Supplemental Nutrition Assistance Program (“SNAP”) imposed by the Food and Nutrition

Services (“FSN”) permanently disqualifying Plaintiff from participating in the food stamp program

based on minor violations of one of Plaintiff’s employees. In addition, the Plaintiff seeks an order

of the court temporarily staying the administrative action (the (“Disqualification”) pending a trial

de novo by the court to determine the validity of the Disqualification.




Plaintiff’s Original Complaint                                                                    1
        Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 2 of 9




                                      JURISDICTION AND VENUE

        2.       Jurisdiction of this Court is invoked pursuant to Title 7 U.S.C. §2023, 5 U.S.C.

§703.

        3.       Plaintiff, which is the subject of the Decision of the FNS, is in the County of Harris,

State of Texas, which is within the jurisdiction of the United States District Court for the Southern

District of Texas.

        4.       This Court is empowered to review the Order pursuant to 7 U.S.C. §2023.

                                               THE PARTIES

        5.       Plaintiff, SHAIKH ENTERPRISES, INC. (a/k/a Naghma B. Shaikh & Bashir

Shaikh) doing business as Z S FOOD MART is a corporation formed under the laws of the State

of Texas with a principle place of business in Houston, Harris County, Texas.

        6.       The United States of America (the “Defendant”) is formed, maintains and controls

the United States Department of Agriculture (“USDA”), of which FNS is a subsidiary.

                                           BACKGOUND FACTS

        7.       Plaintiff has operated at its current address for approximately six years.

        8.       Plaintiff operates a convenience/grocery store, which is open between the hours of

7:00 a.m. to 11:00 p.m., seven days per week.

        9.       At all relevant times, Plaintiff was a part of the SNAP Program and was therefore

authorized to accept what are commonly known as “food stamps”.

        10.      In a letter dated June 12, 2020, the Retailer Operations Division informed the

Plaintiff that it was in violation of the terms and conditions of the SNAP regulations, 7 CFR § 270

–282, based on EBT SNAP benefit transactions that "establish clear and repetitive patterns of

unusual, irregular, and inexplicable SNAP activity for your type of firm." The letter also noted that




Plaintiff’s Original Complaint                                                                        2
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 3 of 9




the Plaintiff could request a trafficking civil money penalty (CMP) in lieu of a permanent

disqualification within 10 days of receipt under the conditions specified in 7 CFR § 278.6(i). A

true and correct copy of the letter dated June 12, 2020, is attached hereto as Exhibit “A”, and is

incorporated herein by reference in its entirety.

        11.      Prior to that date, Plaintiff had never been accused of any such wrongdoing.

        12.      In a response to the Retailer Operations Division of June 22, 2020, Plaintiff,

through counsel, replied to the charges therein requesting the imposition of a civil money penalty

in lieu of a permanent SNAP disqualification. The letter asserted that Plaintiff met the criteria for

a civil money penalty as outlined in the SNAP regulations. Further, Plaintiff, which had been open

since 2014, had trained its employees regarding SNAP benefits. Prior to the violations alleged in

the charge letter, all store employees were required to meet with owners and/or managers and were

trained on the proper use of SNAP benefits and the store’s obligations under the SNAP before

beginning their first shift. Prior to the charge letter, there had not been any warnings or any

advertisements of violations by FNS. This period of almost seven years with no issues is evidence

that the training program was effective and working. Plaintiff also asserted that it is located in an

economically disadvantaged and densely populated area. There are no other food store locations

within an approximately one-mile radius of the Appellant that accept SNAP. Plaintiff argued that

a SNAP disqualification would harm the residents of the area that rely on SNAP at Z S Food Mart

as it will further limit their access to affordable and nutritious food. Due to the surrounding

circumstances, Plaintiff asserted that it should be eligible for a civil money penalty or in the

alternative disqualification for one year at most. In support of its contentions, the Plaintiff

submitted, among other documents, a signed and notarized affidavit of the store owner, signed

letter of representation, a google map of area surrounding subject firm, photographic evidence of




Plaintiff’s Original Complaint                                                                     3
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 4 of 9




the outside of Z S Food Mart, and an aerial photo of the neighborhood located behind the subject

firm. A true and correct copy of the letter dated June 22, 2020 is attached hereto as Exhibit “B”

and is incorporated herein by reference in its entirety.

        13.        Thereafter, Plaintiff was advised, by letter from Retailer Operations Division, dated

July 6, 2020, that Plaintiff was being permanently disqualified from participation in the SNAP in

accordance with 7 CFR § 278.6(e)(1) for trafficking violations. The letter also stated that the

Plaintiff was not eligible for a trafficking civil money penalty (CMP) as the Plaintiff did not submit

sufficient evidence to demonstrate that the firm had established and implemented an effective

compliance policy and program to prevent violations of the SNAP. A true and correct copy of the

letter dated July 6, 2020, is attached hereto as Exhibit “C” and is incorporated herein by reference

in its entirety.

        14.        Pursuant to SNAP regulations, in a letter postmarked July 17, 2020, Plaintiff,

through counsel, requested an administrative review of the Retailer Operations Division’s decision

to permanently disqualify the firm from participation in the SNAP. FNS granted Plaintiff’s request

for administrative review by letter dated July 27, 2020. A true and correct copy of the letter

granting administrative review is attached hereto as Exhibit “D” and is incorporated herein by

reference in its entirety. In an email correspondence of August 17, 2020, the Appellant, through

counsel, provided additional information in support of the request for administrative review. A

true and correct copy of Plaintiff’s correspondence is attached hereto as Exhibit “E” and is

incorporated herein by reference in its entirety.

        15.        Thereafter, by Final Agency Decision dated September 2, 2020, Plaintiff was

advised by Lorie L. Conneen, Administrative Review Officer, Administrative Review Branch,

Supplemental Nutrition Assistance Program, Food and Nutrition Service, United States




Plaintiff’s Original Complaint                                                                        4
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 5 of 9




Department of Agriculture, of her decision to sustain the Plaintiff’s permanent disqualification

from participating in SNAP. A true and correct copy of the Final Agency Decision dated

September 2, 2020, is attached hereto as Exhibit “F” and is incorporated herein by reference in its

entirety.

                                        STATEMENT OF CLAIMS

                                     AS AND FOR A FIRST COUNT
                                      (For an Administrative Stay)

        16.      Plaintiff repeats, reiterates and realleges each and every allegation made in the

foregoing paragraphs, as if fully set forth at length herein.

        17.      In order to obtain a stay of enforcement in this type of matter, Plaintiff must

demonstrate (i) irreparable harm and (ii) a likelihood of success on the merits.

        18.      Plaintiff will suffer irreparable harm if forced to serve a permanent disqualification.

        19.      As detailed above, a significant portion of Plaintiff’s business is derived from the

SNAP program.

        20.      As such, a permanent disqualification is likely to put Plaintiff out of business, thus

causing irreparable harm not only to the Plaintiff, but also to the employees and customers.

        21.      Even if Plaintiff is able remain open, Plaintiff will not be able to recover the

revenues lost as a result of the inability to accept food stamps.

        22.      As such, Plaintiff will suffer irreparable harm.

        23.      Further, the community will suffer irreparable harm if this store is disqualified from

accepting EBT. The closest store that is open for comparable work hours for seven days per week

is at least half a mile or ore from Plaintiff’s location. Due to the location of Plaintiff, in a low-

income neighborhood, affordable and nutritious food is not widely accessible. By permanently




Plaintiff’s Original Complaint                                                                        5
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 6 of 9




disqualifying Plaintiff from the SNAP program, accessibility to affordable and nutritious food will

be even more limited.

        24.      Plaintiff is also likely to succeed on the merits.

        25.      As such, Plaintiff will suffer irreparable harm and are likely to succeed on the

merits, an administrative stay of the permanent disqualification is warranted.

                                    AS AND FOR A SECOND COUNT
                                    (For Judicial Review of the Order)

        26.      Plaintiff repeats, reiterates and realleges each and every allegation made in the

foregoing paragraphs, as if fully set forth at length herein.

        27.      Under the laws governing the Act, a plaintiff is usually entitled to a trial de novo

by a court to “determine the validity of the questioned administrative action.” See, 7 U.S.C. §2023.

        28.      As detailed above, the USDA violated Plaintiff’s due process rights.

        29.      As such, the Order should be extinguished.

        30.      Even if a trial de novo is not awarded, the penalty imposed was arbitrary and

capricious.

        31.      The Regulatory Flexibility Act, 5 U.S.C. § 601-612, requires agencies to analyze

the impact of rulemaking on small entities, such as Plaintiff, and consider alternatives that would

minimize any significant impacts on a substantial number of small entities.

        32.      Further, the SNAP guidelines authorize disqualifications, such as the one proposed

against Plaintiff, for repeat offenders or more severe violators.

        33.      Further, as detailed above, the community will suffer harm and inconvenience

especially because Plaintiff is located in a low-income neighborhood.

        34.      Here, the guidelines purportedly followed by SNAP allow a civil monetary penalty

in lieu of a permanent disqualification.



Plaintiff’s Original Complaint                                                                     6
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 7 of 9




        35.      Likewise, similar offenders are more typically fined as opposed to disqualified. See,

Bani #2 Food Corp. v. United States of America, 10 Civ. 00005 (S.D.N.Y.).

        36.      Further, the applicable regulation allows for monetary penalty in lieu of

disqualification where suspending a vendor from the SNAP program would present a hardship for

the community. See, 7 C.F.R. § 278.6(f)(1). As detailed above, the disqualification of Plaintiff

would cause such a hardship.

        37.      Further, there are four criteria to be considered in order for a firm such as the

Plaintiff to avoid disqualification. They include: (i) whether the firm has established and

implemented an effective compliance policy as specified in § 278.6(i)(1); (ii) whether the firm

established that both its compliance policy and program were in operation at the location where

the violations occurred prior to the occurrence of the violations cited for in the charge letter sent

to the firm, (iii) whether the firm had developed and instituted an effective personnel training

program as specified in § 278.6(i)(2), and (iv) whether firm ownership was not aware of, did not

approve, did not benefit from, or was not in any way involved in the conduct or approval of

trafficking violations; or it is only the first occasion in which a member of firm management was

aware of, approved, benefited from, or was involved in the conduct of any trafficking violations

by the firm (7 C.F.R. § 278.6(i); see also 7 U.S.C. § 2021(b)(3)(B)) (FNS has “the discretion to

impose a civil penalty … in lieu of disqualification … [if] there is substantial evidence that [the

firm] had an effective policy and program in effect to prevent violations of the” FSA.). In order to

comply with the “substantial evidence” requirement, a firm must submit documentary evidence

sufficient to establish the foregoing elements. See, Arias v. U.S., 2014 WL 5004409 at *12

(S.D.N.Y. 2014).




Plaintiff’s Original Complaint                                                                      7
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 8 of 9




        38.      In the instant case, Plaintiff clearly demonstrated that (i) it has developed an

effective compliance policy as specified in § 278.6(i)(1), (ii) the firm established that both its

compliance policy and program were in operation at the location where the alleged violations

occurred prior to the occurrence of violations cited in the charge letter sent to the firm, (iii) the

firm had developed and instituted an effective personnel training program as specified in §

278.6(i)(2), and (iv) firm ownership was not aware of, did not approve, did not benefit from, or

was not in any way involved in the conduct or approval of trafficking violations; or it is only the

first occasion in which a member of firm management was aware of, approved, benefited from, or

was involved in the conduct of any trafficking violations by the firm.

        39.      As such, the permanent disqualification was arbitrary and capricious.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, SHAIKH ENTERPRISES, INC. (a/k/a Naghma B. Shaikh &

Bashir Shaikh) doing business as Z S FOOD MART, respectfully request that the Court grant the

following relief:

        (1)      A stay of the disqualification ordered by the UDSA; and

        (2)      De novo review of the Order and the subsequent extinguishment therefrom, or

        (3)      Extinguishment of the Order because the punishment levied was arbitrary and

capricious; and

        (4)      Order Defendants to reimburse Plaintiff for all costs and fees associated with the

commencement and prosecution of this lawsuit.

        (5)      For such other relief as the Court may deem proper in the public interest.

                                     JURY TRIAL DEMAND

        Plaintiff requests a jury trial on all questions of fact raised by their complaint.




Plaintiff’s Original Complaint                                                                     8
       Case 4:20-cv-03411 Document 1 Filed on 10/02/20 in TXSD Page 9 of 9




Dated: Houston, Texas
       October 2, 2020
                                                 /s/ Clyde Burleson_________
                                                 Clyde Burleson
                                                 Attorney-in-charge
                                                 SBN: 00796278
                                                 SDID: 754365
                                                 clyde@burlesoncraig.com
                                                 Clyde W. Burleson, P.C.
                                                 1533 W. Alabama, Ste. 100
                                                 Houston, Texas 77006
                                                 Telephone: (713) 526-2226
                                                 Facsimile: (713) 526-3787
                                                 Attorney for Plaintiff




Plaintiff’s Original Complaint                                                 9
